Citation Nr: 9904557	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for polycythemia vera 
and coronary artery disease, claimed as a blood disorder, as 
a result of exposure to ionizing radiation.

2.  Entitlement to service connection for onychomycosis, 
claimed as a skin disorder, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty in the United States (U.S.) 
Army from August 1942 to December 1946 and in the U.S. Navy 
from June 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claims.

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


FINDINGS OF FACT

1.  The veteran did not participate in a radiation-risk 
activity in service.

2.  No medical evidence has been presented or secured to 
render plausible a claim that polycythemia vera or coronary 
artery disease are the result of a disease or injury incurred 
in service, including exposure to ionizing radiation.

3.  Sufficient evidence for an equitable disposition of the 
veteran's claim for service connection for onychomycosis has 
been obtained.

4.  The evidence preponderates against a finding that the 
veteran incurred onychomycosis during active service, 
including as a result of exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for polycythemia vera 
and coronary artery disease, claimed as a blood disorder and 
as a result of exposure to ionizing radiation, is not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection is not warranted for onychomycosis, 
claimed as a skin disorder, as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112  (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's complete service medical records from his first 
period of active duty with the U.S. Army are unavailable and 
presumed destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in July 1973.  Only a 
copy of the December 1946 separation examination is of 
record.  Examination of the veteran's skin, feet and 
cardiovascular system was normal.  A chest x-ray was 
negative.  Blood for serology was also negative.

The veteran's DD Form 214 from his second period of active 
duty with the U.S. Navy indicates that his most significant 
duty assignment was with the San Francisco Group, Pacific 
Reserve Fleet.  His service medical records disclose no 
complaints or objective findings pertaining to heart disease, 
a blood disorder, or a skin/nail disorder of the hands or 
feet.  Hematology testing was conducted in November 1948 
during hospitalization for an injury to third and fourth 
fingers of the left hand.  No abnormalities were noted.  On 
separation examination in July 1950, examination of the 
veteran's skin, including thickness of nails, was normal.  In 
addition, no significant abnormalities were noted on 
examination of the cardiovascular system.  A chest x-ray was 
negative. 

The veteran was afforded a VA nuclear test and ionizing 
radiation examination in August 1994.  He denied being at any 
nuclear device test between 1945 and 1962.  He stated that 
his exposure occurred during his active duty with the U.S. 
Navy.  He was reportedly exposed to radiation at Hunter's 
Point, a Navy shipyard in San Francisco, California.  He 
stated that two ships that had been used as targets for 
atomic bombs were brought to Hunter's Point from the Pacific.  
He washed the ships for two months with a chemical that was 
supposed to "kill" the radiation.  The ships were then 
towed to sea and sunk.  The veteran stated that he wore a 
badge that was checked every night.  He was never told that 
he received radiation or stopped from working.  He was part 
of the San Francisco Pacific Fleet Headquarters.

The veteran further reported that since his separation from 
active service he had undergone cardiac catheterization and 
chest x-rays.  He had a heart attack in July 1989 and 
underwent coronary artery bypass graft (CABG) surgery.  He 
also reported that he had lost the fingernails on his right 
hand for several years and that he had polycythemia vera that 
was diagnosed in 1987.  He felt that these conditions were 
caused by radiation.  

On physical examination, the nails of the veteran's right 
hand and both feet were thickened and separating from the 
beds.  A blood test was conducted.  A chest x-ray was 
interpreted as showing normal post-operative coronary artery 
bypass chest.  An electrocardiogram was abnormal.  Pertinent 
diagnoses included onychomycosis of the right hand and both 
feet; polycythemia vera; status post-operative CABG, by 
history; and angina pectoris.

The RO wrote to the veteran in September 1994 and requested 
that he furnish specific information concerning his claimed 
exposure to ionizing radiation and treatment for any related 
disorders.  The veteran did not respond.

In an October 1994 written statement, Rajinder Verma, M.D. 
reported that the veteran was diagnosed as having 
polycythemia vera and coronary artery disease, status post 
CABG.

In November 1994, the RO wrote to the Defense Nuclear Agency 
(DNA) in order to confirm the veteran's presence and the 
nature of his duties at a radiation risk activity.  The DNA 
responded in December 1994 that it was unable to process the 
request because a radiogenic illness (as identified in 
38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)) and the 
veteran's supporting statement and military unit were not 
included.  Copies of the veteran's DD Forms 214 were also 
requested.  The DNA indicated that once the requested 
information was received, it would begin researching the 
case.

The RO again wrote to the veteran in May 1995 and requested 
that he furnish specific information concerning his claimed 
exposure to ionizing radiation and treatment for any related 
disorders, including evidence showing that his claimed 
conditions were related to radiation exposure.  He was 
advised that the conditions for which he was seeking service 
connection were not on the list of diseases that had been 
associated with exposure to ionizing radiation.  He was 
advised that the DNA needed to know current diagnoses of 
disease and, if known, specific cell type and stage; date of 
first diagnosis and treatment and the name and address of the 
physician who made the diagnosis and treated the condition; 
names and addresses of subsequent treating physician; dates, 
places, and circumstances of exposure to ionizing radiation; 
and history of exposure to known carcinogens, among other 
requested information.

The veteran responded to the RO's request for information in 
May 1995.  He said the blood condition (polycythemia vera) 
was first found in 1986 or 1987 and gave the names of the 
doctors who had treated him.  He said he was exposed to 
radiation while cleaning off a ship in 1948.  He said he was 
a welder, carpenter, and truck driver after service.  He said 
his mother and father died of cancer and that he had not 
smoked for 25 years.  He said he had no unit assignment when 
he was cleaning the ship, because he was in transit.  He said 
a film badge was used.  The RO did not forward any of this 
information to DNA.

In support of his claim, the veteran also submitted numerous 
private medical records to the RO dated from 1981 to 1994, 
including from the Sadler Clinic, St. Luke's Hospital, and 
Doctor's Hospital (John V. Peet, M.D., George S. Boyle, M.D., 
Stephen F. Waller, M.D., Shirley A. Riggs, M.D., and Carrol 
D. Cagle, M.D.).  These records revealed that the veteran was 
diagnosed as having polycythemia, etiology undetermined, in 
1987.  He suffered an acute myocardial infarction in 1989 and 
underwent coronary artery bypass surgery.  Discharge 
diagnoses included atherosclerotic cardiovascular disease and 
polycythemia vera.  The veteran was treated for these 
disabilities on a regular basis.

The veteran testified at a personal hearing before the Board 
in June 1998.  He stated that he was exposed to radiation 
while serving on active duty in San Francisco, California, 
with the U.S. Navy in 1948.  He washed transport ships that 
had been bombed with an atomic weapon.  He did not know the 
names of the ships or the operations in which they were 
involved.  He was provided a slicker (rubberized) suit and a 
Geiger counter.  Exposure to radiation was reportedly 
monitored each night on the Geiger counter, but he was never 
provided any information.   

The veteran further testified that he felt that his 
conditions resulted from inservice exposure to radiation 
because they were not hereditary and he was the only person 
in his family who had them.  No physician had ever told him 
that his disabilities were caused by radiation exposure.  He 
stated that he was not treated for these conditions during 
active service.  They were originally diagnosed after his 
separation from service; however, the nail condition 
reportedly first appeared during active service in 1945 
(prior to the claimed radiation exposure) and had been 
present since that time.  Following his separation from 
service, he was originally treated for the nail condition by 
Dr. Lewis in 1997.  He had reportedly gone to several doctors 
for his nail disorder but they would not treat him.  Dr. 
Lewis was the only doctor that agreed to treat the nail 
condition.  The other doctors were reportedly "afraid of 
it."  The veteran was also treated for his blood disorder by 
Dr. Mansure beginning in approximately 1994 and for his 
cardiovascular disease by Dr. Campbell.  The blood disorder 
was first diagnosed when he was about 60 years old.  He was 
advised that all of his private treatment records were not of 
record, and that he should submit them in support of his 
claim.  He indicated that he would get his records from Dr. 
Lewis.


II.  Legal analysis

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In Ramey v. Brown, 9 Vet. App. 40 (1996), the U.S. Court of 
Veteran's Appeals (Court) held that service connection for 
diseases which are claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  First, there are certain types of cancer 
which will be presumptively service connected under the of 
38 C.F.R. § 1112(c) (West 1991 & Supp. 1998).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are:  leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C.A. § 1112(c)(3) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309(d)(3)(ii) (1998). 

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1998); and Claims Based on Exposure to 
Ionizing Radiation (Prostate Cancer and Any Other Cancer), 63 
Fed. Reg. 50,993, 50,995 (1998) (to be codified at 38 C.F.R. 
§ 3. 311(b)(2)(xxiii) and (xxiv)).  The term "radiogenic 
disease" does not include polycythemia vera.  38 C.F.R. 
§ 3.311(b)(3) (1998).  The provisions of 38 C.F.R. § 3.311(b) 
do not provide presumptive service connection for radiogenic 
diseases.  Rather, they outline a procedure to be followed in 
adjudicating a claim for such diseases. 

Before the Board may address the merits of the veteran's 
claims it must first be established that the claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In adjudicating the veteran's claims, the Board will address 
each of the three methods of proving service connection for a 
disability claimed to be attributable to inservice radiation 
exposure.


A.  38 U.S.C.A. § 1112(c)

The evidence of record fails to establish a basis for service 
connection for polycythemia vera, cardiovascular disease and 
onychomycosis secondary to ionizing radiation exposure in 
accordance with the provisions of 38 U.S.C.A. § 1112(c)(2) 
and 38 C.F.R. § 3.309(d).  The veteran's claim under this 
regulation must fail because he has presented no competent 
medical evidence that he has any of the diseases listed as 
specific to radiation-exposed veterans, and because there is 
no competent evidence that he participated in a radiation-
risk activity as defined by regulation.  38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d).  


B.  38 C.F.R. § 3.311(b)

The evidence of record also does not establish that 
polycythemia vera, cardiovascular disease or onychomycosis 
may be service connected secondary to ionizing radiation 
exposure according to 38 C.F.R. § 3.311.  These disabilities 
are not among the diseases included in the list of 
"radiogenic diseases" in 38 C.F.R. § 3.311.  Indeed, for 
purposes of 38 C.F.R. § 3.311(b)(3), "radiogenic disease" 
shall not include polycythemia vera.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).

If a claim is based on a disease other than one of those 
listed at 38 C.F.R. § 3.311(b)(2) or (b)(3), VA shall 
nevertheless consider this claim under 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (1998).  In 
this case, no such scientific or medical evidence has been 
cited or submitted which links the veteran's claimed 
disabilities to exposure to ionizing radiation.  The veteran 
has been advised that he may submit medical or scientific 
evidence indicating that these disorders are radiogenic 
diseases; however, none was submitted.  While the veteran has 
ascribed his current disabilities to radiation exposure, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the veteran did respond to the RO's request for 
information to be provided to DNA, the information he 
provided showed neither that he had a disease considered to 
be radiogenic nor that any competent medical or scientific 
authority considered any of his claimed conditions to be the 
result of exposure to ionizing radiation.  Accordingly, there 
was nothing to be served by forwarding the information he 
provided to DNA for an attempt to reconstruct dose estimates.


C.  Direct service connection

A claim for residuals of radiation exposure that fails to 
satisfy the evidentiary requirements under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.311(b) must still be considered 
under the laws and regulations for direct service connection, 
a task which includes the "difficult burden of tracing 
causation to a condition or event during service."  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994)).


i.  Polycythemia vera and coronary artery disease, claimed as 
blood disorder

The veteran has failed to satisfy the elements of a well-
grounded claim with regard to the claim for polycythemia vera 
and coronary artery disease, claimed as a blood disorder, on 
a direct service connection basis.  

The veteran was diagnosed as having polycythemia vera in 1987 
and cardiovascular disease in 1989.  Therefore, there is 
sufficient medical evidence of current disabilities.

The veteran's service medical records are negative for any 
evidence of polycythemia vera or cardiovascular disease, and 
he does not maintain that these disabilities had their onset 
during active service.  Rather, he has stated that these 
disabilities were first diagnosed many years after service as 
a result of inservice exposure to radiation.  Regardless, 
there is nothing in the evidence of record which connects the 
veteran's polycythemia vera and cardiovascular disease to 
active service.  He has not reported experiencing continuity 
of symptomatology of polycythemia vera and cardiovascular 
disease since active service.  Moreover, there are no medical 
opinions contained in any of the veteran's post-service 
medical records relating his current disabilities to any 
inservice finding or event, including any inservice radiation 
exposure.  Here, the only evidence of record linking the 
veteran's polycythemia vera and cardiovascular disease to the 
claimed in-service radiation exposure are the veteran's own 
contentions.  He, however, as a lay person, cannot offer a 
medical opinion.  See Grottveit, supra.  

Because no medical evidence has been presented or secured to 
render plausible a claim that the polycythemia vera and 
cardiovascular disease, first diagnosed many years after 
active service, had their onset in service or are the result 
of, or related to, any disease contracted or injury sustained 
in active military service, including claimed exposure to 
ionizing radiation, this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  VA has no outstanding duty to inform 
the appellant of the necessity to submit certain evidence to 
complete his application for VA benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim.  While the veteran's 
treatment records from Drs. Mansure and Campbell are not of 
record, additional development to obtain these records is 
unnecessary in view of the evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records, dated 
many years following the veteran's separation from service, 
would produce evidence necessary to well ground the claim.  
Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  Indeed, the 
veteran has stated that no physician has ever told him that 
his disabilities were caused by radiation exposure.  
Additional development to obtain the veteran's service 
medical records from his first period of active service is 
also not warranted because the veteran has stated that he was 
not treated for the claimed disabilities during active 
service.  

There is also no evidence in the veteran's service records 
that he was exposed to radiation during active service  
38 C.F.R. §§ 3.309(3), 3.311 (1998).  The particular facts of 
this case are such that additional development to verify 
exposure to radiation and/or dosage is unnecessary.  As the 
record stands now, the claims would still be not well 
grounded because no medical evidence has been presented or 
secured to render plausible a claim that the veteran 
currently has a radiopresumptive or radiogenic disease.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claims under 
38 U.S.C.A. § 5103(a) (West 1991). 



ii.  Onychomycosis, claimed as a skin disorder

The veteran's service medical records are negative for any 
evidence of onychomycosis; however, he has reported that this 
condition first appeared during active service.  A lay person 
can provide probative eye-witness evidence of visible 
symptoms.  The first medical evidence of the presence of this 
condition was shown on VA examination in August 1994, nearly 
44 years following the veteran's separation from service.  
The evidence pertaining to the years between discharge from 
service in 1950 and the 1994 diagnosis consists only of the 
veteran's statements to the effect that he has continually 
suffered from this condition. 

Onychomycosis, or tinea unguium, is defined as tinea 
involving the nails in which the invasion is restricted to 
white patches or pits on the nail surface or the lateral or 
distal edges of the nail are first involved, followed by 
establishment of the infection beneath the nail plate.  
Dorland's Illustrated Medical Dictionary 1178, 1714 (28th ed. 
1994).  Whether it is a chronic disability or not is not 
entirely clear from the medical evidence in this case.  
Nevertheless, regardless of whether the disease was shown to 
be chronic in service, the veteran has submitted lay evidence 
of continuity of symptomatology which is presumed credible 
for the purposes of establishing a well-grounded claim.  
Concerning this, the Board concludes, based on the limited 
evidence in this case, that onychomycosis is a condition that 
lends itself to lay observation.  See Savage, 10 Vet. App. at 
495; see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).

Because there is evidence in this case of onychomycosis in 
service, onychomycosis currently, i.e., as recently as 1994, 
and onychomycosis in the years between service and now, the 
Board concludes that the claim for service connection is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

With respect to the duty to assist, the RO scheduled a VA 
examination and the veteran was provided a personal hearing.  
The RO did not, however, have the veteran fill out NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, with respect to his service medical records from his 
first period of active duty.  VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  However, because the veteran reported that 
he was not treated for onychomycosis during active service, 
the Board finds that additional development is not warranted 
in this regard.  

The veteran also testified in June 1998 that he was treated 
for onychomycosis by Dr. Lewis in 1997.  Because he has 
stated that no doctor has told him that his current 
disability was related to radiation exposure, additional 
efforts to obtain these records are, likewise, unnecessary.  
Moreover, the veteran was advised to complete VA Forms 21-
4142 for each physician who had treated him for onychomycosis 
on more than one occasion but submitted no such form for Dr. 
Lewis.  See Letters from RO to veteran, dated September 7, 
1994 and May 2, 1995.  He also stated in June 1998 that he 
would submit his records from Dr. Lewis, but did not comply.  
The duty to assist is not a one-way street, and, if an 
appellant wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Therefore, the Board finds that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. App. 78; 
Littke v. Derwinski, 1 Vet. App. 90. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.

In this regard, the Board finds that the veteran's history of 
inservice symptomatology of onychomycosis is not credible.  
First, he has offered inconsistent statements.  For example, 
he stated both that this condition was caused by exposure to 
radiation in 1948 and that it first appeared in 1945.  It is 
difficult, if not impossible, to reconcile these two 
statements.  Second, examination of the veteran's skin and 
feet was normal on separation examination in December 1946.  
He also received extensive medical treatment during his 
second period of active service, including for a left hand 
injury, but there were no complaints or objective findings of 
onychomycosis in any of the treatment records.  More 
importantly, examination of the skin, including thickness of 
nails, was normal on separation examination in July 1950.  
Therefore, his contentions of inservice onychomycosis are 
outweighed by the medical evidence, particularly the December 
1946 and July 1950 separation examination reports, which 
effectively ruled out the presence of this disability.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The medical evidence is found 
more probative to the issue on appeal. 

The lack of any documented treatment for the veteran's 
alleged onychomycosis for nearly 44 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that the veteran had chronic onychomycosis during 
service.  The veteran's contention that doctors refused to 
treat his onychomycosis following his separation from service 
until 1997 because they were afraid of it strains 
credibility.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496. 

There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
onychomycosis to any inservice finding or event, including 
any inservice radiation exposure.  Here, the only evidence of 
record linking the veteran's onychomycosis to the claimed in-
service radiation exposure is the veteran's own contentions.  
He, however, as a lay person, cannot offer a medical opinion.  
See Grottveit, supra.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
onychomycosis, claimed as a skin disorder, as a result of 
exposure to ionizing radiation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for polycythemia vera and coronary artery 
disease, claimed as a blood disorder and as a result of 
exposure to ionizing radiation, is denied.

Entitlement to service connection for onychomycosis, claimed 
as a skin disorder, as a result of exposure to ionizing 
radiation, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

